Citation Nr: 1531520	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-25 806	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of a temporary total rating following a left hallux fusion after November 30, 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted a temporary total rating for status post left hallux fusion, from August 27, 2007, to November 30, 2007. 

The Veteran testified before the undersigned Veterans Law judge on May 2015 and a transcript of that hearing is of record.


FINDINGS OF FACT

The surgical treatments to the left hallux on August 27, 2007, are not shown to have required convalescence beyond December 1, 2007.


CONCLUSION OF LAW

Extension beyond December 1, 2007, of a temporary total convalescence rating following a left hallux surgery on August 27, 2007 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter in May 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In August 2007, the Veteran underwent a left hallux fusion surgery.  She was granted entitlement to a total disability rating for convalescence under 38 C.F.R. 4.30 (2014) from August 27, 2007 to November 30, 2007.  A 30 percent rating was assigned effective December 1, 2007.

In statements and testimony presented to the Board, the Veteran indicated that after the surgical procedure she was convalesced until December 2008 and therefore a 100 percent rating should have been extended to that date.  The Board notes that the Veteran has presented a faxed copy of a rating decision dated September 5, 2008, stating that the temporary total rating was initially granted until December 1, 2008, rather than December 1, 2007.  However, the actual notification letter mailed to the Veteran on September 16, 2008, allowed the temporary total rating until December 1, 2007, and the rating decision accompanying that letter contains the proper date of December 1, 2007.  The Board finds that the rating decision furnished by the Veteran allowing temporary total rating until December 1, 2008, was based on a typographical error, and appears to be an internal draft document.  That is evident because the relevant criteria require that a convalescence rating be initially assigned for one, two, or three months, with extensions possible at the expiration of that initial period of one to three months.  Therefore, the initial period assigned was three months.  The assignment of a longer initial period of 15 months is not permitted by the regulations authorizing temporary total ratings for convalescence.  38 C.F.R. § 4.30 (2014).  Therefore, the Board finds that the September 5, 2007, document does not constitute the decision of the RO and contains a typographical error.  The decision of the RO was mailed to the Veteran on September 16, 2008, and assigned a temporary total rating only until December 1, 2007.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014) .

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2) , or (3), and further extensions of 1 or more months, for as many as 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b) (2014).

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427 (1998).  Furthermore, the term convalescence does not necessarily entail in-home recovery.  Convalescence has been defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427 (1998).  Recovery is also defined as the act of regaining or returning toward a normal or healthy state. 

In this case, the Veteran's left hallux surgery occurred on August 27, 2007, and the Veteran was immediately discharged thereafter.  The RO assigned a period of a 100 percent temporary total rating based on convalescence based on the Veteran's statements and evidence of record from August 27, 2007, to December 1, 2007.  

An October 2007 VA treatment note shows that the Veteran was treated for headaches and was working at the Ritz Carlton Hotel in an administrative position.

A December 13, 2007, VA treatment record noted that the Veteran reported painful symptoms affecting her left big toe, but was happy with the results of the surgical procedure.  She reported concerns of not being able to get her foot into regular shoes as pain on the tip of the foot was noted.  The Veteran reported that she was no longer taking Tylenol for pain and reported no other complaints.  The examining physician noted the Veteran ambulated unassisted wearing a running shoe on the right foot and a post-operative shoe on the left foot with a modified insert.  She was diagnosed with status post left hallux IPJ fusion, stable, with pain and edema.  

A December 18, 2007 VA treatment record shows that the Veteran was observed ambulating unassisted wearing a running shoe on the right foot and a post-operative shoe on the left foot with a modified insert.  Pain on palpation was noted to the distale left hallux.  There was no range of motion for the left hallux and first metatarsal joint.  

A January 2008 VA treatment record shows that the Veteran was still wearing a surgical shoe as she was unable to fit her foot into any shoes she had prior to surgery.  The examining physician reported that she had limited movement of her left foot.  

A June 2008 VA foot examination report noted that the Veteran's chief complaint was pain affecting her left foot.  She reported that squatting and walking made the pain worse.  The Veteran was observed to wear orthotics and could walk 15 to 20 minutes before increased pain.  She reported that she had to wear a Darco shoe all the time because she could not find women's shoes that would accommodate her foot.  She also reported using pain medication consisting of Vicodin up to four times per day.  The examiner noted that the Veteran's gait was limited and her ability to wear regular shoes was compromised.  The Veteran also reported that she did not use a cane, corrective shoes, braces, walker, or crutches.  With regard to employment, the Veteran reported that she last worked in February 2008 and did not report the reason for unemployment.

During the May 2015 Board hearing, the Veteran reported that she received a doctors excuse from work for two weeks and returned to work wearing a post-op boot.  She also reported that she was employed doing secretarial work for the Ritz Carlton Hotel, which consisted of mostly seated work.  The Veteran reported that during her employment duties she sometimes had to use a wheelchair in order to complete her tasks.  The Veteran also reported that she was in a wheel chair for over four months and then used crutches for another two to three months.

The Board finds that the convalescence termination dates assigned in this case are consistent with the evidence of record and that the recovery from treatment for convalescence purposes does not require that all post-surgical residuals be resolved.  The Board notes that the Veteran has reported she was given two weeks medical excuse from working after her surgery.  It is noted that the Veteran actually went back to working at that time and did not report any additional missed work days due to her post status surgery.  The Board also notes that on two occasions in December 2007, the Veteran was observed ambulating without the use of a wheelchair, crutches, or a cane.  While pain was her chief symptom during that time, medical personnel did not prescribe the use of any ambulatory assistance devices and while she wore an orthopedic shoe, it appears from the record that was due to shoes not fitting the foot, more than due to weightbearing assistance issue.  While the medical evidence does not show that specific opinions were provided upon outpatient release establishing the necessity for a certain time period of convalescence, the overall evidence of record does not indicate that the Veteran actually required additional periods of convalescence beyond the already granted three months from August 27, 2007 and November 30, 2007.

There is no medical evidence indicating a necessity for additional convalescence and the available treatment records demonstrate no severe postoperative residuals that required house confinement or the continued use of a wheelchair or crutches beyond the assigned termination dates.  In fact, the records show he was able to ambulate unassisted.  The Veteran's left hallux disability and occupational impairment after the termination of the temporary total ratings are found to be lacking as the Veteran returned to work two weeks after surgery and still received a 100 percent temporary total disability rating from August 27, 2007 to December 1, 2007, even though she was working for most of that time period.   Therefore, the Board finds that the claims for extension of temporary 100 percent rating must be denied.

In actuality, the record shows that the Veteran was only truly convalescence for two weeks as she returned full time to working.  While she testified at the Board hearing of using a wheelchair for four months and crutches for another three, there is no evidence to support the Veteran's contentions of the use of those devices past November 30, 2007, which is the period under consideration in this decision.  She was never prescribed a wheelchair or crutches at any time except when she was discharged and used a wheelchair to exit the hospital.  She also reported to medical personnel during treatment that within the time period in question that she did not require the use of a wheelchair or crutches.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the claim and an extension beyond the end of the temporary total rating that ended on November 30, 2007, is not warranted.  


ORDER

Entitlement to a temporary total disability rating extension beyond November 30, 2007, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


